Citation Nr: 0610858	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-19 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected eczema, actinic keratosis and basal 
cell carcinoma. 




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision that granted service 
connection and assigned an initial rating of 10 percent for a 
skin disability, effective on June 4, 1998, the date of 
claim.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran seeks a higher initial rating for his service-
connected skin disability, currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  

In the March 2004 Statement of the Case, the RO informed the 
veteran of the revised rating criteria for skin disorders 
that became effective on August 30, 2002, during the course 
of the appeal.  

Based on a review of the veteran's claims file, the veteran 
receives on going VA dermatology treatment.  The record 
contains evidence of outpatient treatment from 1993 to 2004.  

The most recent VA outpatient dermatology record is dated in 
February 2004.  Similarly, the most recent VA skin 
examination was also completed in February 2004.  

In a letter received at the RO in April 2005, the veteran 
indicated that he was seen at the Durham VA medical facility 
on March 14, 2005.  However, there is no record of this 
report nor is it apparent that any attempt to obtain 
outstanding VA treatment records has been made.  

In a statement signed by the veteran in June 2005, the 
veteran waived RO consideration of new evidence.  

In this regard, the RO should obtain any outstanding 
treatment records from that facility which pertain to the 
veteran's actinic keratosis and basal cell carcinoma.  See 38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error.")  

Accordingly, the appeal is REMANDED to the RO for the 
following development:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected eczema, 
actinic keratosis, and basal cell 
carcinoma from the Durham VAMC dated from 
February 2004 to the present.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  

2.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal, with 
consideration the provisions of 38 C.F.R. 
§ 4.118 including Diagnostic Code 7806, 
effective prior to August 30, 2002, and, 
effective on August 30, 2002.  If the 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  Thereafter, the 
veteran and his representative must be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


